Citation Nr: 1013766	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel








INTRODUCTION

The Veteran served from May 1971 to May 1975.  The appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death on the basis that new and 
material evidence had not been received.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the Veteran's death was 
previously denied in a September 2002 rating decision.  The 
appellant was notified of that decision but failed to perfect 
a timely appeal.  The decision became final.

2.  The evidence as to the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death 
received since the last final denial in September 2002 is 
new, in that it is not cumulative and was not previously 
considered by decision makers, and it is also material 
because it raises a reasonable possibility of substantiating 
the appellant's claim.

3.  The Veteran's service-connected residuals of gunshot 
wounds, right shoulder and right hand, and left ear hearing 
loss, are not shown by the evidence of record to have caused 
or contributed substantially or materially to his death.
4.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era and may not be presumed to have been 
exposed to herbicides, such as Agent Orange.

5.  Diabetes mellitus and the fatal complications thereof, 
cardiopulmonary arrest, acute renal failure, and sepsis, that 
caused the Veteran's death first manifested many years after 
service and are not related to any disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).

In correspondence dated in June 2007, the agency of original 
jurisdiction (AOJ), prior to the initial adjudication of the 
claim, provided notice to the appellant under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the appellant of 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the Veteran's death, 
to include information and evidence that VA would seek to 
provide and that which the appellant was expected to provide.

As this case involves new and material evidence, VA is 
required to look at the bases for the prior denial and notify 
the appellant as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2007 
letter satisfied this requirement.  

The appellant was not notified of the process by which 
initial disability ratings and effective dates are 
established in the June 2007 notice, as is required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim of entitlement to service connection for the Veteran's 
death.  Any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007).  

The June 2007 notice letter did not provide the appellant 
with a statement of the conditions for which the Veteran was 
service-connected at the time of his death, namely residuals, 
gunshot wound, right hand and right shoulder, and left ear 
hearing loss.  Thus, the Board finds that the provided notice 
is not in compliance with the holding in Hupp and is, as 
such, defective.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in notice pursuant to 
the Veterans Claims Assistance Act (VCAA) was presumed 
prejudicial and must result in reversal unless VA showed that 
the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of 
the notice was not frustrated.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  However, the U.S. Supreme Court 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example:  (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim; or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that was provided during 
the extensive administrative appellate proceedings served to 
render any notice errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand that 
service connection had only been established for residuals, 
gunshot wound, right hand and right shoulder, and left ear 
hearing loss, based on the information that was provided to 
the appellant during the course of her appeal.  In 
particular, the September 2002 rating decision advised her 
that during his lifetime the Veteran was service-connected 
for residuals, gunshot wound, right hand and right shoulder, 
and left ear hearing loss.  The claim was then readjudicated 
on all the evidence in the April 2008 Statement of the Case. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that 
any notice defect did not affect the essential fairness of 
the adjudication of the appellant's claim.

VA has also done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service and private treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  No 
medical opinion was sought in conjunction with this claim, 
however none is required in order to reach a determination in 
this case as there is no evidence of diabetes mellitus or 
exposure to herbicides during the Veteran's military service.  
As such, a medical opinion is not required as there is no 
indication that the Veteran's death, considered to be related 
to fatal complications of diabetes, including the conditions 
listed on his death certificate, may be associated with his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  The duty to 
assist has been fulfilled.

New and Material Evidence

Service connection for the cause of the Veteran's death was 
previously denied in a September 2002 rating decision.  
Although the RO did not re-open the appellant's claim, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for the cause 
of the Veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The appellant filed this application to reopen her claim in 
February 2007, in the form of a claim of entitlement to 
service connection for the cause of the Veteran's death.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

It appears that the evidence before VA at the time of the 
prior final decision in September 2002 consisted of the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, the Veteran's service, VA, 
and private treatment records, the Veteran's death 
certificate, and the appellant's own statements.  The RO 
found that the Veteran did not die during service or from a 
service-connected disability.  The appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death was denied.  The September 2002 rating 
decision was not appealed and became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.
Newly received evidence since September 2002 includes 
additional private treatment records and the appellant's own 
statements.  The Board finds that the evidence as to the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death received since the last 
final decision in September 2002 is new in that it was not 
previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an 
unestablished fact.  The appellant raised a theory of 
entitlement, that the Veteran's death was a result of 
diabetes caused by herbicide exposure, which the RO did not 
consider, and submitted her own statements and medical 
evidence to support her theory of entitlement.  

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death 
has been received, and such claim is reopened.

As the Board has determined that new and material evidence 
has been submitted as to the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death it 
is necessary to consider whether the appellant would be 
prejudiced by the Board proceeding to a decision on the 
merits.  In this case, a VCAA letter dated June 2007 provided 
the appellant with the laws and regulations pertaining to 
consideration of her claim.  The Board notes that, as 
discussed at length above, the June 2007 letter was deficient 
as to the Hupp and Dingess requirements.  However, as also 
discussed at length above, such deficiencies did not affect 
the essential fairness of the adjudication of the appellant's 
claim and the Board finds that she would not be prejudiced by 
the Board's review of the merits of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of the Veteran's Death

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including diabetes mellitus, if 
they are shown to be manifest to a compensable degree within 
one year following a veteran's separation from active 
military service.  The Veteran's cardiopulmonary arrest, 
acute renal failure, and sepsis, as listed on his dearth 
certificate, however, have not been diagnosed as disabilities 
for which service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A veteran may be entitled to a presumption of service 
connection if he or she is diagnosed with certain enumerated 
diseases, including diabetes mellitus, associated with 
exposure to certain herbicide agents and meets certain other 
requirements.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Specifically, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A.      § 1116.  

In this case, the Veteran's service personnel records 
indicate that he served on active duty stateside during the 
conflict in the Republic of Vietnam.  Report from the 
National Personnel Records Center dated in June 2007 
indicates that there exists no record that the Veteran was 
exposed to herbicides.  Thus, the Veteran may not be presumed 
to have been exposed to herbicides, nor is there any evidence 
of record that he indeed was exposed to herbicides.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to a veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (2009).

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The Veteran died on July [redacted], 2002.  The August 2002 death 
certificate lists the Veteran's causes of death as 
cardiopulmonary arrest, acute renal failure, and sepsis.  No 
other principal or contributory cause of death is specified.  
The Veteran's private physician, in a statement dated in 
January 2007, reported that the Veteran died of complications 
spawned from diabetes mellitus.  At the time of his death, 
the Veteran was not service-connected for a cardiac or renal 
condition, for sepsis, or for diabetes mellitus.  

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment as to the heart or 
kidney, sepsis, or diabetes mellitus.  Report of Medical 
Examination, dated in January 1975 and conducted for the 
purpose of separation from service, indicates that clinical 
evaluation was silent for any abnormality of the heart or 
kidney, or sepsis, and silent for diabetes mellitus.  

The first evidence of record showing complaint, diagnosis, or 
treatment for diabetes mellitus is dated in November 1984.  
At that time, the Veteran began a regimen of prescription 
medication to control diabetes.  The Veteran's private 
treatment records dated in March 2002 indicate that he was 
diagnosed with peripheral neuropathy disorder and renal 
manifestations related to diabetes mellitus.  The Veteran's 
private treatment records dated in May 2002 indicate that he 
presented with decubitis ulcers.

The first evidence of record showing complaints, diagnoses, 
or treatment as to the heart, kidney, or sepsis, is dated in 
July 2002.  Records of private treatment dated at that time 
indicate that the Veteran entered the hospital on July 10, 
2002 with severe poorly controlled diabetes.  The Veteran 
exhibited a diabetic toe and hand ulcer, underwent amputation 
of the left leg, developed acute renal failure, had a cardiac 
arrest, and died on July [redacted], 2002.  

None of the Veteran's private treatment providers indicated 
that his cardiopulmonary arrest, acute renal failure, sepsis, 
or diabetes mellitus, were in any way related to his period 
of military service.

The Veteran's private treatment records show that his 
diabetes mellitus was not diagnosed until approximately 9 
years after he left service.  Thus, the Veteran is not 
entitled to service connection for diabetes mellitus on a 
presumptive basis.  Also, the Veteran's private treatment 
records show that the conditions listed on his death 
certificate, cardiopulmonary arrest, acute renal failure, and 
sepsis, considered as fatal complications of diabetes, were 
not diagnosed until immediately preceding his death, 
approximately 27 years after he left service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, the Veteran is not entitled to 
service connection for diabetes mellitus, cardiopulmonary 
arrest, acute renal failure, or sepsis, on a direct basis. 

The Board has considered the appellant's assertions that the 
Veteran died of complications of diabetes caused by in-
service herbicide exposure.  As noted above, while the 
Veteran's private treatment records indicate that he died of 
complications of diabetes, the record does not establish that 
the Veteran was exposed to herbicides during service.  The 
only evidence that links the Veteran's cause of death to 
herbicide exposure is the appellant's firm belief that it is 
so.  Although the Board does not question the sincerity of 
her belief, as a lay person, she cannot provide the competent 
medical evidence necessary to establish a connection between 
the Veteran's death and his exposure to herbicides during 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions).

In sum, the evidence shows that the Veteran's diabetes 
mellitus, or his fatal complications thereof, cardiopulmonary 
arrest, acute renal failure, and sepsis, developed many years 
after service and were not caused by any incident of service.  
There is no competent medical evidence that relates the 
Veteran's cause of death to his service.  Thus, there is no 
basis for service connection for the cause of the Veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In denying her claim, the Board is sympathetic to the 
appellant's claim, and does not wish in any way to diminish 
the Veteran's service.  Although it is sympathetic to the 
appellant's claim, the Board is without authority to grant 
claims on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. § 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

The claim of entitlement to service connection for the cause 
of the Veteran's death is reopened.  To that extent only, the 
appeal is allowed.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


